Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2015

                            Nos. 04-13-00099-CV, 04-13-00100-CV,
                                     and 04-13-00101-CV

                              EX PARTE Sean C. MCNAMARA

                    From the 198th Judicial District Court, Kerr County, Texas
                       Trial Court Nos. 121073B, 121074B, and 121075B
                            Honorable Rex Emerson, Judge Presiding

                                        ORDER

     This court issued its mandate in these appeals on June 4, 2014. On December 30, 2014,
Sean C. McNamara asked this court to issue an order pertaining to his appeal.
       This court’s plenary power in appeals 04-13-00099-CV, 04-13-00100-CV, and 04-13-
00101-CV has expired; this court no longer has jurisdiction in these appeals. See TEX. R. APP. P.
19.1 (plenary power period); id. 19.3 (“After its plenary power expires, the court cannot vacate
or modify its judgment.”).



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court